Citation Nr: 1541053	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spinal meningitis with brain damage.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the July 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for spinal meningitis with brain damage, finding that no new and material evidence had been presented, and denied the claim for service connection for a psychiatric disorder.  In the June 2011 rating decision, the RO denied the remaining service connection claims, as well as the claim for entitlement to a TDIU.

The Veteran requested a hearing on his April 2013 substantive appeal, and the Board scheduled him for a Board hearing in September 2015.  He failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This case is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As an initial matter, the Board notes that the record contains a document dated in February 2013 reflecting the Veteran's award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the award document are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board further notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2015).  

Here, however, after the issuance of the two SOCs in February 2013, in which it collectively addressed all the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with the Veteran's ongoing treatment with VA providers.  However, the RO did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regarding the claim for service connection for hypertension, the Veteran contends that he experiences hypertension that is directly related to his time in service.  Review of the record reflects that the Veteran is currently diagnosed with and being treated for hypertension.  Service treatment records reflect that at his April 1971 separation medical examination, he was noted to have "borderline high blood pressure," although no diagnosis of hypertension was assigned, and his blood pressure was read as 130/88.  The Veteran underwent VA examination in April 2010, at which time he was diagnosed with hypertension.  However, the examiner failed to offer any opinion as to the etiology of the disability.  

Regarding the claim for service connection for a psychiatric disorder, the Board notes that the Veteran contends that he experiences a psychiatric disorder that is directly related to his time in service.  In particular, the Veteran contended in a November 2008 statement that he experiences "mental depression ... [that] began in service."  The Veteran's service treatment records are silent as to any psychiatric diagnoses, although he was noted on his April 1971 separation medical history report to have a history of drug abuse during service.  A mental status evaluation conducted at the time, however, assigned no psychiatric diagnosis.  Since his separation from service, the Veteran has been seen on multiple occasions for treatment.  As relevant to the current appeal, he was treated in December 1979 for complaints of feeling "uncomfortable with people, feeling suspicious and inferior, difficulty sleeping ... and crying."  No diagnosis from that treatment is of record, although the treatment provider noted at the time that the Veteran reported having used heroin and amphetamines in service.  He was seen on multiple occasions in 1980 for what was diagnosed at the time as reactive or situational depression and was diagnosed with dysthymic disorder in April 1981.  He was hospitalized in June 1981 for primary affective disorder.  He has also been hospitalized on multiple occasions for substance abuse and alcohol dependence.  In addition, the Veteran was seen by VA psychiatric care providers in October 2008; at that time, he stated that he had "lost his way after [the] miliary and hasn't been [the] same since."  A treatment record from that hospitalization reflects differential diagnoses of substance-induced mood disorder versus major depressive disorder.  

The Veteran was afforded VA examination in April 2010.  At that time, he reported a long history of alcohol abuse, beginning at the age of 9 and continuing to the present.  The examiner diagnosed the Veteran with alcohol dependence and substance-induced mood disorder, which he opined was a "direct result of excessive alcohol use."  In an April 2010 addendum opinion, the examiner clarified that the Veteran's alcohol abuse was "not secondary to any other Major Mental Illness," noting his reported abuse of alcohol prior to the manifestation of any other psychiatric symptomatology.  The examiner further stated that the Veteran's "subsequent mood disorder is secondary to the long term use of alcohol."  However, the examiner failed to consider the Veteran's contentions that his psychiatric symptoms began in service and have continued to the present.  The examiner also failed to discuss the multiple psychiatric diagnoses the Veteran has been assigned in the years since service.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the hypertension examiner has not to date provided any opinion as to whether it is at least as likely as not that the Veteran's hypertension is directly linked to service.  Similarly, the psychiatric examiner failed to consider the Veteran's contentions that his depressive symptoms began in service and continued to the present.  However, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as psychiatric symptoms during service or symptoms of a current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed hypertension and psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hypertension and for a psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014). 

Specifically, on remand the AOJ must arrange for the issuance of medical opinions by the examiners who conducted the April 2010 VA examinations concerning the Veteran's claimed hypertension and psychiatric disorder.  The hypertension examiner must specifically discuss whether the Veteran's hypertension is directly related to his time in service.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file, including in particular the finding of "borderline high blood pressure" on the Veteran's April 1971 separation medical examination report.  In opining as to whether any psychiatric disorder had its origin in service, the psychiatric examiner must specifically discuss the Veteran's contentions regarding the onset of depressive symptoms during service that have continued to the present.  The examiner must also discuss the Veteran's post-service diagnoses of situational and reactive depression, dysthymic disorder, and reactive disorder, as well as the differential diagnosis of major depression.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinions are needed to fully and fairly evaluate the claims of service connection for hypertension and a psychiatric disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the April 2010 VA examiners are unavailable or if such examination is needed to answer the questions posed.) 

Accordingly, the case is REMANDED for the following action:

1.  Any decision and the medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  Following completion of the above, the Veteran's claims file must be referred to the VA examiner who conducted the April 2010 VA hypertension examination.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed hypertension is of service onset or otherwise related to his period of military service.  The April 1971 separation medical examination on which the Veteran was found to have "borderline high blood pressure" must be discussed in the context of any opinion. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinion.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinion requested above.)

3.  Following completion of the development requested in paragraph 1, above, the Veteran's claims file should be referred to the psychiatrist who provided the April 2010 VA examination.  The entire claims file must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed psychiatric disorder is of service onset or related to the Veteran's period of military service.  The examiner must discuss the Veteran's contentions concerning continuity of symptomatology, as well as his diagnoses of multiple acquired psychiatric disorders, in the context of any opinion.  All opinions must be set forth and explained in the context of the record.

The medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinion requested above.)

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOCs, which were issued in February 2013.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

